EFiled: Jun 15 2018 08:00AM EDT
                                                     Transaction ID 62136447
                                                     Case No. 2017-0583-JTL
      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

ALARM.COM HOLDINGS, INC.,    )
                             )
                Plaintiff,   )
                             )
        v.                   ) C.A. No. 2017-0583-JTL
                             )
ABS CAPITAL PARTNERS INC., )
ABS PARTNERS V, LLC, and ABS )
PARTNERS VII, LLC,           )
                             )
                Defendants.  )

                         MEMORANDUM OPINION

                          Date Submitted: April 4, 2018
                          Date Decided: June 15, 2018

Philip A. Rovner, Jonathon A. Choa, Alan R. Silverstein, POTTER ANDERSON &
CORROON LLP, Wilmington, Delaware; Attorneys for Plaintiff.

Raymond J. DiCamillo, Chad M. Shandler, Matthew W. Murphy, RICHARDS, LAYTON
& FINGER, P.A., Wilmington, Delaware; Steven F. Barley, Andrea W. Trento, HOGAN
LOVELLS US LLP, Baltimore, Maryland; Attorneys for Defendants.

LASTER, V.C.
       A private equity firm invested in a Delaware corporation through two funds that it

managed. One of the firm’s partners served on the corporation’s board of directors. The

firm later invested in one of the corporation’s competitors, and a different partner joined

the competitor’s board of directors.

       The corporation filed suit against the firm and its two funds. The complaint alleges

that the private equity firm acquired confidential information from the corporation,

including its trade secrets, through the partner’s service on the corporation’s board of

directors. The complaint alleges that the firm misused the corporation’s confidential

information by investing in the competitor. The complaint asserts a claim for

misappropriation of trade secrets under the Delaware Uniform Trade Secrets Act

(“DUTSA”) and a claim for common law misappropriation of confidential information.

       The private equity firm moved to dismiss the complaint on multiple grounds. This

decision reaches only one. Multiple agreements between the private equity firm and the

corporation memorialized that the private equity firm could and would invest in competing

businesses. The corporation’s certificate of incorporation recognizes that fact. This

decision concludes that in light of those agreements, the facts alleged in the complaint do

not support a reasonably conceivable inference of misappropriation. The non-statutory

claim is pre-empted by DUTSA. The complaint is therefore dismissed.

                          I.      FACTUAL BACKGROUND

       At this procedural stage, the facts are drawn from the operative complaint and the

documents it incorporates by reference. As the non-movant, the plaintiff receives the

benefit of all reasonable inferences.

                                            1
A.     ABS Invests In Alarm.

       Defendant ABS Capital Partners, Inc. (“ABS”) is a private equity firm that invests

in later-stage growth companies.1 The firm takes an active role in its investments and

markets itself as a strategic partner who will work with management teams to help them

achieve the next stage in growth.2

       Beginning in late 2008, ABS explored a potential investment in Alarm.com

Incorporated (“Alarm”). As part of the due diligence process, ABS entered into a non-

disclosure agreement with Alarm dated December 12, 2008 (the “2008 NDA”). Paragraph

2 both established ABS’s confidentiality undertaking and recognized that ABS might

invest in a competing business. It stated:

       You hereby agree that you and your Representatives shall use the
       Confidential Information solely for the purpose of evaluating the Proposed
       Transaction, that the Confidential Information will be kept confidential and
       that you and your Representatives will not disclose any of the Confidential
       Information in any manner whatsoever; provided, however, that (i) you may
       make any disclosure of such information to which the Company gives its
       prior written consent; and (ii) any of such information may be disclosed only
       to those of your Representatives who need to know such information for the
       sole purpose of evaluating the Proposed Transaction, who agree to keep such
       information confidential and who are provided with a copy of this letter
       agreement and agree to be bound by the confidentiality provisions of this
       letter agreement.

       Subject to your observance of all the terms of this letter agreement, including
       the confidentiality obligations, nothing in this letter agreement will prevent
       you from evaluating a possible investment in and/or collaboration with, or




       1
           Compl. ¶ 20-21.
       2
           Id. ¶ 20.

                                             2
      entering into any transaction with (including any investment in), a company
      whose business is similar or competitive with the business of the Company.

      The Company acknowledges that you deal with many companies, some of
      which may, independently of the Company, pursue similar or competitive
      paths regarding their products or services, technology and/or market
      development plans to those which are or may be pursued by the Company.

      The occurrence or existence of such similar or competitive activities shall
      not, by itself, be conclusive evidence that you have failed to observe your
      confidentiality obligations set forth herein, provided that none of the
      Confidential Information is provided or disclosed to any Competing
      Company without the Company’s prior written permission. In any event, you
      shall be responsible for any breach of this letter agreement by any of your
      Representatives, and you agree, at your sole expense, to take all reasonable
      measures (including but not limited to court proceedings) to restrain your
      Representatives from prohibited or unauthorized disclosure or use of the
      Confidential Information.3

The 2008 NDA expired in accordance with its terms on December 12, 2011.4

      After conducting due diligence, ABS agreed to acquire a controlling stake in Alarm.

The parties formed plaintiff Alarm.com Holdings, Inc. as a new holding company that

owned 100% of the equity of Alarm.com Incorporated. ABS caused two of its funds,

defendants ABS Partners V, LLC and ABS Partners VII, LLC, to purchase shares of

preferred stock issued by Alarm Holdings. The shares of preferred stock carried 80% of

Alarm’s outstanding voting power.5



      3
          Dkt. 37 Ex. A, ¶ 2 (emphasis and formatting added).
      4
         Id. ¶ 19 (“This letter agreement and all obligations hereunder shall terminate on
the third anniversary of the date hereof . . . .”).
      5
        For the remainder of this decision, distinctions between Alarm and Alarm
Holdings and between ABS and its funds are not important, so this decision refers only to
ABS and Alarm.

                                             3
      In connection with the investment, ABS, Alarm, and Alarm’s other stockholders

entered into a stockholders agreement dated March 6, 2009 (the “2009 Stockholders

Agreement”).6 They agreed that Alarm would have a five-member board of directors (the

“Alarm Board”), and they agreed that ABS could designate individuals to fill three of the

five seats. ABS named Ralph Terkowitz, a partner with the firm, as one of its designees.7

      Terkowitz served as Chairman of the Board and regularly attended Alarm Board

meetings. As a director, Terkowitz was involved in many major business decisions,

including determining Alarm’s business model, its go-to market strategy, and its pricing

strategy. Terkowitz also participated as a director in overseeing Alarm’s marketing efforts

and its research and development pipeline.8 Terkowitz spoke regularly with Alarm’s CEO

about Alarm’s business.9

      Two other ABS partners, Bobby Goswami and Tim Weglicki, served on the Alarm

Board. They also participated in Alarm Board meetings and learned confidential

information about Alarm. 10

      The 2009 Stockholders Agreement contemplated that investors might own equity in

companies with businesses that were similar to Alarm’s. The 2009 Stockholders



      6
          Id. ¶ 22.
      7
          Id. ¶ 23.
      8
          Id. ¶ 25.
      9
          Id. ¶ 26.
      10
           Id. ¶ 27.

                                            4
Agreement also provided that holders of more than 5% of Alarm’s equity could have an

observer attend Alarm Board meetings, but that right terminated if the equity holder

invested “in any entity engaging . . . in the business of selling residential or commercial

alarm security products or services, or independent living, health or environmental

monitoring products or services.”11 This limitation did not apply to ABS or its

representatives on the Alarm Board.

B.     The 2012 Recapitalization

       In 2012, Alarm raised additional capital by creating a new series of preferred stock

and issuing shares to investors.12 As part of this transaction, Alarm adopted an Amended

and Restated Certificate of Incorporation (the “Amended Charter”).13 Alarm and its

stockholders also entered into an Amended and Restated Stockholders Agreement dated

July 11, 2012 (the “2012 Stockholders Agreement”).14 The 2012 Stockholders Agreement

superseded the 2009 Stockholders Agreement.

       In the 2012 Stockholders Agreement, the parties agreed to increase the size of the

Alarm Board to seven members. ABS agreed to reduce its number of designees from three




       11
            Dkt. 37 Ex. E, § 2.2.
       12
            Compl. ¶ 28.
       13
            Dkt. 37 Ex. B.
       14
            Dkt. 59 Ex. 1.

                                            5
to two.15 The parties agreed that Terkowitz would continue to serve as Chairman of the

Board.16

       The remaining director seats were allocated among the parties to the 2012

Stockholders Agreement.17 In addition, the preferred stockholders received Board observer

rights. Section 2.2(f) stated that

       [e]ach Observer shall have the right to attend meetings of the Board of
       Directors and to receive advance notice thereof (but shall not have any rights
       to any information or materials otherwise provided to members of the Board
       of Directors or its committees); provided that each Observer shall execute a
       confidentiality agreement in form and substance reasonably acceptable to the
       Board of Directors: provided, further, that the Company reserves the right to
       exclude any Observer from a meeting if the Observer’s presence at such
       meeting would jeopardize any privilege of the Company or involve highly
       confidential or sensitive information of the Company or otherwise be deemed
       by a majority of the Board of Directors of the Company to be detrimental to
       the Company or the Board of Directors’ deliberations.18

The complaint does not allege that Alarm ever took the step of excluding an observer from

the Alarm Board’s deliberations.

       More importantly for present purposes, Section 12.16 of the 2012 Stockholders

Agreement addressed the use of Alarm’s confidential information. In the first part of

Section 12.16, the parties agreed to protect information that the Company had identified in

writing as being confidential or proprietary:



       15
            Id. § 2.2(b).
       16
            Id. § 2.2(a).
       17
            See id. § 2.2.
       18
            Id. § 2.2(f).

                                                6
       Each Stockholder agrees, severally and not jointly, to use the same degree of
       care as such Stockholder uses to protect its own confidential information for
       any information obtained pursuant to Section 8.1 or Section 8.2 hereof which
       the Company identifies in writing as being proprietary or confidential and
       such Stockholder acknowledges that it will not, unless otherwise required by
       law or the rules of any national securities exchange, association or
       marketplace, disclose such information without the prior written consent of
       the Company except such information that

       (a) was in the public domain prior to the time it was furnished to such
           Stockholder,

       (b) is or becomes (through no willful improper action or inaction by such
           Stockholder) generally available to the public,

       (c) was in its possession or known by such Stockholder without restriction
           prior to receipt from the Company,

       (d) was rightfully disclosed to such Stockholder by a third party without
           restriction or

       (e) was independently developed without any use of the Company’s
          confidential information. 19

       However, Section 12.16 allowed ABS and other investors to share Alarm’s

information to a limited extent:

       Notwithstanding the foregoing; each of ABS Capital Partners, TCV, Egis and
       Backbone may disclose such proprietary or confidential information to any
       former partners or members who retained an economic interest in such
       Stockholder, current or prospective partner of the partnership or any
       subsequent partnership under common investment management, limited
       partner, general partner, member or management company of such
       Stockholder (or any employee or representative of any of the foregoing)
       (each of the foregoing persons, a “Permitted Disclosee”) or legal counsel,
       accountants or representatives for such Stockholder;

       provided, however, that such Stockholder shall ensure that such Permitted
       Disclosees have signed a non-use and non-disclosure agreement in content



       19
            Id. § 12.16 (formatting added).

                                              7
      similar to the provisions of this provision or are otherwise legally obligated
      not to disclose such confidential information (subject to customary
      exceptions), prior to disclosure of any such confidential information to such
      persons.20

      Alarm also agreed that ABS and another investor could, among other things,

“invest[] in . . . any other company (whether or not competitive with the Company),” as

long as they did not “disclose or otherwise make use of any proprietary or confidential

information of the Company in connection with such activities.” In full, this aspect of

Section 12.16 stated:

      Furthermore, nothing contained herein shall prevent ABS Capital Partners or
      TCV or any of their respective Permitted Disclosees from (x) entering into
      any business, entering into any agreement with a third party, or investing in
      or engaging in investment discussions with any other company (whether or
      not competitive with the Company), provided that such Stockholder or
      Permitted Disclosee does not, except as permitted in accordance with this
      Section 12.16, disclose or otherwise make use of any proprietary or
      confidential information of the Company in connection with such activities,
      or (y) making any disclosures required by or reasonably necessary to comply
      with law, rule, regulation or court or other governmental order or other legal
      or regulatory process.21

      Finally, and most importantly for present purposes, the Amended Charter included

a provision authorized by Section 122(17) of the Delaware General Corporation Law (the

“DGCL”), which exempts stockholders such as ABS from any duty not to pursue corporate




      20
           Id. (formatting added).
      21
           Id.

                                            8
opportunities that otherwise might arguably belong to Alarm.22 Article 8 of the Amended

Charter states:

       To the fullest extent permitted by the DGCL, the Corporation acknowledges
       that:

       (i) each stockholder (subject to the proviso below) and each Preferred
           Director (each an “Exempted Person”) shall have no duty (contractual or
           otherwise) not to, directly or indirectly, engage in the same or similar
           business activities or lines of business as the Corporation or any of its
           subsidiaries, including those deemed to be competing with the Company
           or any of its subsidiaries; and

       (ii) in the event that any Exempted Person acquires knowledge of a potential
            transaction or matter that may be a corporate opportunity for the
            Corporation, then such Exempted Person shall have no duty (contractual
            or otherwise) to communicate or present such corporate opportunity to
            the Company or any of its subsidiaries, as the case may be, and shall not
            be liable to the Company or its affiliates or stockholders for breach of any
            duty (contractual or otherwise) by reason of the fact that such Exempted
            Person, directly or indirectly, pursues or acquires such opportunity for
            itself, directs such opportunity to another person, or does not present such
            opportunity to the Company or any of its subsidiaries;

       provided, however, that this Article 8 shall not apply to Backbone Partners,
       LLC or stockholders who are also officers or employees of the Corporation
       or any subsidiary of the Corporation (other than officers affiliated with any
       Preferred Director) or who are permitted transferees of any such person.23




       22
           See 8 Del. C. § 122(17) (providing that a corporation has the power to
“[r]enounce, in its certificate of incorporation or by action of its board of directors, any
interest or expectancy of the corporation in, or in being offered an opportunity to participate
in, specified business opportunities or specified classes or categories of business
opportunities that are presented to the corporation or 1 or more of its officers, directors or
stockholders”).
       23
            Dkt. 37 Ex. B, art. 8.

                                              9
C.     The 2015 IPO

       In June 2015, Alarm completed an initial public offering, and its shares began

trading on the NASDAQ. With the completion of the IPO, the 2012 Stockholders

Agreement expired, and all of the preferred stock that ABS had issued converted into

common stock.

       In connection with its IPO, Alarm adopted a Code of Business Conduct that

addressed conflicts of interest that might arise as a result of funds like ABS having

representatives on the Alarm Board. In pertinent part, it stated:

       In the interest of clarifying the definition of “conflict of interest,” if any
       member of the Board who is also a partner or employee of an entity that is a
       holder of Alarm Common Stock, or an employee of an entity that manages
       such an entity (each, a “Fund”), acquires knowledge of a potential
       transaction (investment transaction or otherwise) or other matter other than
       in connection with such individual’s service as a member of the Board
       (including, if applicable, in such individual’s capacity as a partner or
       employee of the Fund or the manager or general partner of a Fund) that may
       be an opportunity of interest for both the Company and such Fund (a
       “Corporate Opportunity”), then, provided that such director has acted
       reasonably and in good faith with respect to the best interests of the
       corporation, such an event shall be deemed not to be a “conflict of interest”
       under this policy.24

After the IPO, Terkowitz continued to serve on the Alarm Board and to serve on various

committees. He ultimately resigned in August 2016.25 No representative of ABS has held

a position with Alarm since then.




       24
            Dkt. 37 Ex. C, at 2.
       25
            Compl. ¶ 30.

                                             10
       According to Alarm, Terkowitz attended many meetings of the Alarm Board during

his years of service as a director, including meetings on March 19, 2014; June 4, 2014;

September 17, 2014; December 3, 2014; February 26, 2015; May 6, 2015; August 5, 2015;

November 5, 2015; February 23, 2016; May 3, 2016; and July 29, 2016.26 The complaint

alleges that Terkowitz obtained confidential information during these meetings, including

information that “was too sensitive to ever be placed in writing or be included in the board

decks.”27 Alarm believes that Terkowitz passed this information along to his partners at

ABS in oral and written reports.

D.     ABS Invests In Resolution.

       In September 2017, ABS acquired a significant ownership stake in Resolution

Products, Inc. (“Resolution”), a venture that competes directly with Alarm.28 As part of its

investment, ABS gained the right to appoint one member to the Resolution board of

directors (the “Resolution Board”). ABS appointed Phil Clough, one of its partners.29

       Clough had never served on the Alarm Board, nor had he observed any meeting of

the Alarm Board. ABS did not nominate Terkowitz to the Resolution Board. Alarm has not

alleged that ABS has any intention of nominating Terkowitz to the Resolution Board.30



       26
            Id. ¶ 34.
       27
            Id. ¶ 35.
       28
            Id. ¶ 63.
       29
            Id. ¶ 66.
       30
            Id. ¶ 8.

                                            11
                              II.     LEGAL ANALYSIS

      Citing ABS’s investment in Resolution and Clough’s service as a Resolution

director, Alarm claims that ABS must already have misappropriated or inevitably will

misappropriate its trade secrets in violation of DUTSA or, in the absence of any trade

secrets, has engaged or inevitably will engage in common law misappropriation of Alarm’s

confidential information.31 ABS has moved to dismiss the complaint pursuant to Court of

Chancery Rule 12(b)(6) for failing to state a claim on which relief can be granted. When

considering such a motion:

      (i) all well-pleaded factual allegations are accepted as true; (ii) even vague
      allegations are well-pleaded if they give the opposing party notice of the
      claim; (iii) the Court must draw all reasonable inferences in favor of the non-
      moving party; and [ (iv) ] dismissal is inappropriate unless the plaintiff would
      not be entitled to recover under any reasonably conceivable set of
      circumstances susceptible of proof.32

Taking into account the relationship between Alarm and ABS, which is documented

through the 2008 NDA, the 2009 Stockholders Agreement, the 2012 Stockholders

Agreement, and continues to be governed by the Amended Charter, it is not reasonably

conceivable based on the facts alleged that ABS has engaged in misappropriation under

DUTSA. The common law claim is preempted by DUTSA. The complaint is therefore

dismissed.




      31
           See Dkt. 27 ¶ 71-99.
      32
        Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (internal quotation
marks and citations omitted).
                                            12
A.     Alarm’s Claim For Misappropriation Of Trade Secrets Under DUTSA

       Count I of the complaint asserts that ABS violated DUTSA by misappropriating

Alarm’s trade secrets. To survive a motion to dismiss under Rule 12(b)(6), the complaint

must plead four elements:

       (i)     A trade secret exists.

       (ii)    The plaintiff communicated the trade secret to the defendant.

       (iii)   The communication was made pursuant to an express or implied
               understanding that the defendant would maintain the secrecy of the
               information.

       (iv)    The trade secret has been misappropriated within the meaning of that
               term as defined in … DUTSA.33

ABS contends that Alarm has not met any of the necessary elements.

       This decision assumes for purposes of analysis that (i) at least some of the

information that Alarm communicated to its directors constituted trade secrets, (ii) the

information was communicated to Terkowitz and ABS, and (iii) the communication was

made pursuant to an express or implied understanding that Terkowitz and ABS would

maintain the secrecy of the information. In other words, this decision assumes for purposes

of analysis that the first three elements of a DUTSA claim are met. Under the facts alleged

in the complaint, the claim still founders on the fourth element because Alarm has not pled

facts supporting a reasonable inference of misappropriation.

       Section 2001(2) of DUTSA states that “misappropriation” shall mean:



       33
         See Wayman Fire Prot., Inc. v. Premium Fire & Sec., LLC, 2014 WL 897223, at
*13 (Del. Ch. Mar. 5, 2014).

                                            13
      a. Acquisition of a trade secret of another by a person who knows or has
         reason to know that the trade secret was acquired by improper means; or

      b. Disclosure or use of a trade secret of another without express or implied
         consent by a person who:

            1. Used improper means to acquire knowledge of the trade secret; or

            2. At the time of disclosure or use, knew or had reason to know that his
               or her knowledge of the trade [secret] was:

               A. Derived from or through a person who had utilized improper
                  means to acquire it;

               B. Acquired under circumstances giving rise to a duty to maintain its
                  secrecy or limit its use; or

               C. Derived from or through a person who owed a duty to the person
                  seeking relief to maintain its secrecy or limit its use[.]34

Section 2001(1) of DUTSA states that “‘improper means’ shall include theft, bribery,

misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or

espionage through electronic or other means.”35

      Ultimately, at trial, Alarm would be able to rely on circumstantial evidence when

attempting to prove misappropriation.36 “Misappropriation and misuse can rarely be proved

by convincing direct evidence.”37 Instead, in most cases “plaintiffs must construct a web

of perhaps ambiguous circumstantial evidence from which the trier of fact may draw




      34
           6 Del. C. § 2001(2).
      35
           Id. § 2001(1).
      36
           Savor, Inc. v. FMR Corp., 2004 WL 1965869, at *8 (Del. Super. July 15, 2004).
      37
           Greenberg v. Croydon Plastics Co., Inc., 378 F. Supp. 806, 814 (E.D. Pa. 1974).

                                             14
inferences which convince him that it is more probable than not that what plaintiffs allege

happened did in fact take place.”38 Consequently, at the pleading stage, Alarm need only

plead sufficient facts to make it reasonably conceivable that circumstances exist from

which the necessary inferences can be drawn.

       Even given this relaxed pleading standard, Alarm’s complaint does not support a

reasonably conceivable inference of misappropriation. Alarm relies only on ABS’s

investment in Resolution, made approximately a year after Terkowitz left Alarm and

following an auction in which ABS outbid other potential investors. In my view, these

circumstances only support an inference that ABS invested in a company that competes

with Alarm, just as Alarm and ABS always understood ABS could do.

       Alarm and ABS’s shared understanding about ABS’s ability to invest in a

competitor dates back to the 2008 NDA. In that document, Alarm acknowledged to ABS

that “you deal with many companies, some of which may, independently of the Company,

pursue similar or competitive paths regarding their products or services, technology and/or

market development plans to those which are or may be pursued by the Company.”39 Alarm

agreed that “[s]ubject to your observance of all the terms of this letter agreement, including

the confidentiality obligations, nothing in this letter agreement will prevent you from




       38
         Merck & Co., Inc. v. SmithKline Beecham Pharms. Co., 1999 WL 669354, at *20
(Del. Ch. Aug. 5, 1999) (internal quotation marks omitted) (quoting Greenberg, 378 F.
Supp. at 814), aff’d, 766 A.2d 442 (Del. 2000).
       39
            Dkt. 37 Ex. A, ¶ 2.

                                             15
evaluating a possible investment in and/or collaboration with, or entering into any

transaction with (including any investment in), a company whose business is similar or

competitive with the business of the Company.”40

       The 2008 NDA is not controlling, and it expired by its terms in 2011, but it

evidences the original understanding between the parties about ABS’s ability to invest in

competing companies. The same is true about the 2009 Stockholders Agreement and the

2012 Stockholders Agreement. The former, which was superseded by the latter,

contemplated that certain investors with board observer rights could not exercise those

rights if they invested in a competitive company, but did not apply that limitation to ABS.41

The 2012 Stockholders Agreement, which terminated when Alarm completed its IPO,

stated that “nothing contained herein shall prevent ABS . . . from . . . investing in or

engaging in investment discussions with any other company (whether or not competitive

with the Company).”42 When doing so, ABS was not permitted to “make use of any

proprietary or confidential information of the Company in connection with such activities,”

but the 2012 Stockholders Agreement thereby recognized that the fact of an investment in

a competitor, standing alone, would not give rise to a violation.43 The same agreement




       40
            Id.
       41
            Dkt. 37 Ex. E, § 2.2.
       42
            Dkt. 59 Ex. 1, § 12.16.
       43
            Id.

                                             16
specified that the Company would have to “identif[y]” information “in writing as being

proprietary or confidential.”44

       The 2008 NDA, the 2009 Stockholders Agreement, and the 2012 Stockholders

Agreement thus establish an understanding that an investment by ABS in a competitor,

without more, would not constitute improper use that could give rise to a claim for

misappropriation. To the contrary, the concept that ABS could make such an investment

was something the parties anticipated, contemplated, and permitted.

       Cementing this understanding is the Amended Charter, which, along with the Code

of Conduct, remains binding and operative. Under Article 8, ABS, Terkowitz, and the other

ABS representatives on the Alarm Board had “no duty (contractual or otherwise) not to,

directly or indirectly, engage in the same or similar business activities or lines of business

as the Corporation.”45 The effect of this provision, which is authorized by Section 122(17)

of the DGCL, is to waive any claim for breach of the duty of loyalty against ABS,

Terkowitz, or the other ABS director representatives based on either usurpation of a

corporate opportunity or anticompetitive activity.46




       44
            Id.
       45
            Dkt. 37 Ex. B, art. 8.
       46
           See, e.g., Wayne County Empls.’ Ret. Sys. v. Corti, 2009 WL 2219260, at *17
(Del. Ch. July 24, 2009) (“It is conceded that 8 Del. C. § 122(17) permits a corporation to
renounce in its certificate of incorporation any interest or expectancy in a corporate
opportunity.”); Senate Bill 363: Original Synopsis, Del. Gen. Assembly,
http://legis.delaware.gov/BillDetail?LegislationId=10399 (last visited June 13, 2018)
(“[Section 122(17)] is intended to eliminate uncertainty regarding the power of a
corporation to renounce corporate opportunities in advance raised in Siegman v. Tri-Star
                                             17
       The clear intent of Article 8 is to permit ABS to invest in competing companies like

Resolution. If Alarm had attempted to assert a claim for breach of the fiduciary duty of

loyalty against ABS or its representatives, then they could have invoked Article 8 as a

defense. In my view, this fact counsels against permitting Alarm to bring a comparable

claim based on a statutory theory that operates against non-fiduciaries. As illustrated by

the seminal decision of Guth v. Loft, Inc.,47 a claim for breach of the fiduciary duty of

loyalty based on usurpation of a corporate opportunity empowers a court to enforce the

special and heightened relationship that exists between a fiduciary and the cestui que

trust.48 When a corporation has waived that claim, it gives up the most powerful remedial




Pictures, Inc., [1989 WL 48746 (Del. Ch. May 5, 1989)]. It permits the corporation to
determine in advance whether a specified business opportunity or class or category of
business opportunities is a corporate opportunity of the corporation rather than to address
such opportunities as they arise. The subsection does not change the level of judicial
scrutiny that will apply to the renunciation of an interest or expectancy of the corporation
in a business opportunity, which will be determined based on the common law of fiduciary
duty, including the duty of loyalty.”); 1 R. Franklin Balotti & Jesse A. Finkelstein,
Delaware Law of Corporations and Business Organizations § 4.16 (3d ed. Supp. 2014)
(“In the 2000 Amendments to the Delaware General Corporation Law, Section 122 was
amended to provide that a corporation may renounce any interest in specific business
opportunities of the corporation.”); Mark J. Loewenstein, The Deverging Meaning Of Good
Faith, 34 Del. J. Corp. L. 433, 460-61 (2009) (same). See generally, Gabriel Rauterberg &
Eric Talley, Contracting out of the Fiduciary Duty of Loyalty: An Empirical Analysis of
Corporate Opportunity Waivers, 117 Colum. L. Rev. 1075, 1089-1101 (2017). No one has
challenged the scope of the waiver, and this decision provides no opportunity to opine on
the validity of a broad and general renunciation of corporate opportunities, as contrasted
with a more tailored provision addressing a specified business opportunity or a well-
defined class or category of business opportunities.
       47
            5 A.2d 503 (Del. 1939).
       48
            Id. at 510.

                                            18
tool that a court of equity possesses. Once a corporation has given up its most effective

check on fiduciary misbehavior, it would be counterintuitive to permit the same corporation

to pursue the lesser theories that could be asserted against a non-fiduciary. Respecting the

waiver contemplated by Section 122(17) requires that courts not attempt to forge a

fiduciary substitute.49

       In my view, in light of the clear understanding that ABS could invest in competitive

businesses, it is not reasonably conceivable that the fact of ABS’s investment in Resolution

and the placement of a different ABS representative on the Resolution Board could support

an inference of misappropriation. The only reasonably conceivable inference is that the

parties contemplated that ABS could do precisely what it did. The complaint fails to state

a claim under DUTSA.

B.     DUTSA Preempts The Claim For Common Law Misappropriation.

       Count II of the complaint asserts a claim for common law misappropriation. In my

view, DUTSA preempts this claim.

       Delaware modeled DUTSA on the Uniform Trade Secrets Act (the “Uniform Act”),

which the American Law Institute drafted to address the “uneven and unsatisfactory

development” of “state trade secrets law” and “codif[y] the basic principles of common

law trade secret protection.”50 The drafters of the Uniform Act sought to create a bipartite




       49
            See Lonergan v. EPE Hldgs., LLC, 5 A.3d 1008, 1018-19 (Del. Ch. 2010).
       50
            Reingold v. Swiftships Inc., 210 F.3d 320, 322-23 (5th Cir. 2000).

                                              19
categorization of commercial knowledge into either “a protected ‘trade secret’ or

unprotected ‘general skill and knowledge.’”51 To achieve this goal, the drafters sought to

preempt other causes of action that parties could use to elide the distinction and pursue

remedies based on information that did not rise to the level of a trade secret.52

       The preemption provision in DUTSA states:

       (a) Except as provided in subsection (b) of this section, this chapter displaces
           conflicting tort, restitutionary and other law of this State providing civil
           remedies for misappropriation of a trade secret.

       (b) This chapter does not affect:

             (1) Contractual remedies, whether or not based upon misappropriation of
                 a trade secret;

             (2) Other civil remedies that are not based upon misappropriation of a
                 trade secret; or

             (3) Criminal remedies, whether or not based upon misappropriation of a
                 trade secret.53




       51
          See Robert Unikel, Bridging the “Trade Secret” Gap: Protecting “Confidential
Information” Not Rising To The Level Of Trade Secrets, 29 Loy. U. Chi. L.J. 841, 868 &
n.20 (1998); see also Restatement (Third) of Unfair Competition §§ 39, 41 (Am. Law Inst.
1995); cf. Edmund W. Kitch, The Expansion of Trade Secrecy Protection and the Mobility
of Management Employees: A New Problem for the Law, 47 S.C. L. Rev. 659, 662 (1996)
(“The Restatement of Unfair Competition, following the lead of the Uniform Trade Secrets
Act and cases following the Act, eliminates the distinction between information that is a
trade secret and other confidential information. All secret information of economic value
falls within the definition of trade secrets.” (footnotes omitted)).
       52
            See generally Unikel, supra, at 871-88.
       53
            6 Del. C. § 2007.

                                              20
As a result of this section, if “common law claims are based on the same alleged wrongful

conduct as the trade secret claims, they are precluded under 6 Del. C. § 2007.”54

       As I read this provision, it preempts a claim for common law misappropriation of

confidential information. Contrary to the intent of the Uniform Act, permitting this claim

would enable a party to seek to enforce a common law cause of action for “unprotected

‘general skill and knowledge.’”

       Alarm argues that two prior decisions of this court recognize that DUTSA does not

have preemptive effect on common law claims that are based on the same wrongful conduct

as a trade secret claim. In Beard Research, this court held that a plaintiff’s claim for breach

of fiduciary duty was not preempted by DUTSA.55 In reaching that conclusion, the court

reasoned that “[t]he same facts are not required to establish all the elements of both the

misappropriation and breach of fiduciary duty claims,”56 and the court noted that a

defendant could have breached his fiduciary duties by taking and misusing confidential

information that did not rise to the level of a trade secret.57 In my view, the distinguishing

fact in Beard Research was the existence of a fiduciary relationship, which required proof

beyond what is required for misappropriation under DUTSA and which brings with it




       54
            Savor, 812 A.2d at 898.
       55
            Beard Research, Inc. v. Kates, 8 A.3d 573, 602 (Del. Ch. 2010).
       56
            Id.
       57
            Id.

                                              21
special duties and obligations.58 A claim for common law misappropriation, by contrast,

has the same scope and parameters as a claim for misappropriation under DUTSA. The

only difference is that the common law claim extends protection to materials that do not

qualify as a trade secret. As a result, it runs contrary to the purpose underlying DUTSA of

distinguishing between protected trade secrets and non-protectable business information.

       Alarm also relies on Overdrive, where this court permitted a conversion claim to

proceed notwithstanding the preemption provision in DUTSA.59 The court reasoned that

for preemption under DUTSA to apply, the claims must be “grounded in the same facts,”

which means that “the same facts are used to establish all the elements of both claims.”60

The Overdrive court held that the success of the plaintiff’s conversion claim did not

“necessarily depend on the success of plaintiff’s misappropriation of trade secrets claim”61

and that no element of a claim for conversion turned on whether the plaintiff’s property

constituted “‘confidential information’ or a ‘trade secret.’”62 The court later added that “[i]f




       58
            See id. at 601-02.
       59
         Overdrive, Inc. v. Baker & Taylor, Inc., 2011 WL 2448209, at *4 (Del. Ch. June
17, 2011).
       60
        Id. (internal quotation marks omitted) (quoting Accenture Glob. Servs. GMBH v.
Guidewire Software Inc., 631 F. Supp. 2d 504, 508 (D. Del. 2009)).
       61
            Id. at *5.
       62
            Id. at *5 n.31.

                                              22
it turns out later that plaintiff’s conversion claim is ‘based upon’ a trade secret, it will be

preempted by DUTSA.”63

       The Overdrive decision gave relatively brief treatment to the preemption issue. It

did not explore the intent of the drafters of the Uniform Act or the rationale for the

preemption provision. It also did not discuss the Delaware Supreme Court’s decision in

Savor, which held that DUTSA preempted common law claims alleging unfair competition

and civil conspiracy.64 Unlike the litigants in Beard Research, the defendants in Overdrive

did not have a special fiduciary relationship with the plaintiff. Nor did Overdrive otherwise

distinguish the conversion claim from a setting where DUTSA would apply. In substance,

the Overdrive decision limited the scope of the preemption provision in DUTSA on

conversion claims to claims involving information that met the statutory definition of a

trade secret.

       A more recent Delaware Superior Court decision has reasoned through these issues

thoroughly.65 The Atlantic Medical decision concluded that “Delaware has joined the

‘majority view’ that section 7 of DUTSA precludes common law claims based on

misappropriation of business information even in cases in which the claim does not meet




       63
            Id.
       64
            Savor, 812 A.2d at 898.
       65
         Atl. Med. Specialists, LLC v. Gastroenterology Assocs., P.A., 2017 WL 1842899
(Del. Super. Apr. 20 2017).

                                              23
the statutory definition of ‘trade secret’ under the Code.”66 Other jurisdictions likewise

have interpreted their versions of the Uniform Act to abolish all common law theories for

misappropriation of confidential information.67 Preemption applies “regardless of whether

the information would ultimately rise to the level of a trade secret.”68

       Regardless, Overdrive does not speak to this case. Alarm has not asserted a claim

for conversion. Alarm has asserted a claim for common law misappropriation of

confidential information, which to my mind is the clearest possible candidate for




       66
          See id. at *15; accord Yeiser Research & Development LLC v. Teknor Apex Co.,
281 F. Supp. 3d 1021, 1050 (S.D. Cal. 2017) (“Because all claims stemming from the same
acts as the alleged misappropriation are intended to be displaced, a claim can be displaced
even if the information at issue is not a trade secret” and therefore “a determination of
whether the information at issue constitutes a trade secret under [DUTSA] need not be
addressed prior to making a determination of displacement”) (internal quotation marks and
citation omitted); see also Ethypharm S.A. France v. Bentley Pharms., Inc., 388 F. Supp.
2d 426, 433 (D. Del. 2005) (same).
       67
         See, e.g., Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263,
1265 (7th Cir. 1992) (holding Illinois’ statute “has abolished all common law theories of
misuse of [secret] information. Unless defendants misappropriated a (statutory) trade
secret, they did no legal wrong” (citation omitted)); Hauck Mfg. v. Astec Indus., 375 F.
Supp. 2d 649, 656 (E.D. Tenn. 2004) (“If the information is a trade secret, the plaintiff’s
claim is preempted; if not, the plaintiff has no legal interest upon which to base his or her
claim. Either way, the claim is not cognizable.”); Bliss Cleaning Niagara, Inc. v. Midwest
Brake Bond Co., 270 F. Supp. 2d 943, 948-49 (W.D. Mich. 2003) (“[T]he Court concludes
that the disputed status of information as a trade secret does not preclude a court from
determining whether a claim or claims are displaced by the MUTSA . . . . [A]llowing
otherwise displaced tort claims to proceed on the basis that the information may not rise to
the level of a trade secret would defeat the purpose of the UTSA.” (citation omitted)).
       68
            Yeiser Research, 281 F. Supp. 3d at 1051.

                                             24
preemption under DUTSA. Count II of the complaint is preempted by DUTSA and

dismissed on that basis.

C.     The Request To Amend

       Alarm has requested leave to amend its complaint to further describe its trade

secrets. Alarm contends that good cause exists for the court to grant the request and allow

Alarm to supplement the information under Court of Chancery Rule 15(aaa).

       Alarm’s request is denied. During an initial hearing on a motion to expedite, I voiced

concern about Alarm’s allegations and instructed Alarm to specify the trade secrets that

were misappropriated and how the misappropriation occurred.69 Alarm has therefore

already had a chance to do what it now seeks leave to accomplish.

       In any event, this decision has not held that the complaint fails to identify trade

secrets. The complaint fails because Alarm has not pled a reasonably conceivable set of

circumstances under which ABS misappropriated or improperly used Alarm’s trade

secrets. This is not a failure that can be cured by requiring “the plaintiff to simply

supplement that information.”70

                                 III.    CONCLUSION

       Alarm’s complaint fails to state a claim on which relief can be granted. It is

dismissed with prejudice.




       69
            Dkt. 26 at 9-10.
       70
            Pl.’s Answering Br. ¶ 51.

                                             25